internal_revenue_service number release date index number --------------------------------------------------------- ---------------------------------------------------- ---------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b02 plr-123149-18 date date ty ------- legend shareholder -------------------------------------------------------- ----- ----------------- day ------------------- date ----------------------- date ------------------------ year ------- prior year ------- accounting firm ---------------- fc ---------------------------------------------------- country a ---------- dear ----------------- this is in response to a letter dated date and subsequently furnished additional information submitted by shareholder’s authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a mark-to-market_election under sec_1296 of the internal_revenue_code with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted by the shareholder and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-123149-18 facts shareholder is an investment fund that was formed in prior year shareholder is taxed as a partnership for federal_income_tax purposes and its taxable_year ends on day since its inception shareholder has engaged accounting firm to serve as its tax advisor shareholder owns stock in fc which is a passive_foreign_investment_company pfic as defined in sec_1297 with respect to shareholder for all relevant years in prior year shareholder timely filed a mark-to-market_election under sec_1296 with respect its stock in fc a foreign_corporation organized under the laws of country a shareholder however failed to timely file a mark-to-market_election after a technical_termination of shareholder occurred on date on date the majority investor in shareholder transferred its interest in the capital and profits of the partnership the transfer of more than percent of the total interest in the capital and profits of shareholder resulted in a technical_termination of shareholder under sec_708 because the transfer on date was not properly recorded neither accounting firm nor shareholder knew the majority investor transfer had occurred on date until after the due_date including extensions to file the return of shareholder for the short taxable_year ending on date and failed to timely file a mark- to-market election with respect to its stock in fc shareholder submitted affidavits under penalties of perjury that describe the events that led to the failure to timely make the mark-to-market_election by the election due_date including affidavits from advisors at accounting firm shareholder makes the following additional representations the internal_revenue_service irs has not raised the failure of shareholder to timely file a mark-to-market_election with respect to its stock in fc shareholder is not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 at the time shareholder requests relief this is not a situation in which shareholder was informed of all material respects of the required election and related tax consequences but chose not to file the election no facts have changed since the due_date of the election that would make the election advantageous granting relief will not result in shareholder having a lower tax_liability in the aggregate for all years to which the election applies than shareholder would have had if the election had been timely made the statute_of_limitations on assessment under sec_6501 has not expired for shareholder’s year tax_year or the tax years of any of the taxpayers affected by the election plr-123149-18 ruling requested shareholder requests the consent of the commissioner to grant an extension of time under sec_301_9100-3 to elect sec_1296 mark-to-market treatment with respect to its stock in fc for the taxable_year beginning on date and ending on date law sec_1296 provides that in the case of marketable_stock in a pfic that is owned or treated as owned under sec_1296 by a united_states_person at the close of any taxable_year the united_states_person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control plr-123149-18 iii iv v failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief iii sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief conclusion based on the information and representations submitted we conclude that shareholder satisfies the requirements for a reasonable extension of time to make a mark-to-market_election under sec_1296 of the code with respect to its stock in fc accordingly shareholder is granted an extension of time of days from the date of this letter to make the election under sec_1296 with respect to its stock in fc for the taxable_year beginning on date and ending on date the granting of an extension of time is not a determination that shareholder is otherwise eligible to make the election under sec_1296 sec_301 a plr-123149-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kristine a crabtree senior technical reviewer branch international
